Bleckley, Justice.
Mrs. Smith ruled constable No. 1, and obtained an execution against him. He paid to constable No. 2 a balance due upon this execution. She then ruled constable No. 2, who answered that constable No. 1 had served him with a notice to hold up the money, and produced a copy of the notice, or, perhaps, the original.
Whether this pair of constables are pulling together .or against each other, we see not how Mrs. Smith is to get her money by mere constable power. She seems to us to need judicial assistance. The magistrate ought to have made the rule absolute, and as he refused, the judge of the superior court should have sanctioned the petition for certiorari. Mere notice to an officer to detain money which he has collected on legal process, will not justify him in holding it. 53 Ga., 79.
Judgment reversed.